Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 7/1/21.  Claim(s) 11-15 are cancelled.  Claim(s) 1-10 and 16-43 are pending. Claim(s) 9, 10, 16-28, and 40-43 have been withdrawn.  Claim(s) 1-8 and 29-39 are examined herein. 
Applicant's amendments to the claims have rendered the objections of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to the 102 and 103 rejections of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record, edited for typos and clarity, and repeated below for Applicant's convenience. 
Applicant's arguments with respect to double patenting rejections of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-8, 29-31, and 35 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bhyrapuneni et al. (Bhyrapuneni et al., THE 5-HT6 ANTAGONIST SUVN-502 POTENTIATES THE EFFECTS OF ACETYLCHOLINESTERASE INHIBITORS ON EXTRACELLULAR ACETYLCHOLINE LEVELS AND IN ANIMAL MODELS OF COGNITION, Alzheimer’s & Dementia, Volume 11, Issue 7S_Part_10, Pages: P456-P500, July 2015; of record).
Bhyrapuneni et al. discloses the administration of SUVN-502 (i.e. the dimesylate monohydrate of the instantly elected 5-HT6 receptor antagonist; related to claims 2 and 3) in combination with acetylcholinesterase inhibitors such as donepezil (i.e. donepezil hydrochloride; related to instant claims 4-6) in a model animal.  Bhyrapuneni et al. administered 3 mg/kg, p.o., of SUVN-502 to a rat (the Examiner calculates that this is equivalent to about a 26 mg dose in a 60 kg human; related to claim 31) and Bhyrapuneni et al. administered 0.5 mg/kg, s.c., of donepezil (the Examiner calculates that this is equivalent to about a 4 mg dose in a 60 kg human; related to claim 35).
The administration requires, for example when injected, that the drug must be in a pharmaceutically acceptable excipient.

With respect to the limitations drawn to the treatment of cognitive disorders in a patient selected from Alzheimer's disease, schizophrenia, Parkinson's disease, lewy body dementia, vascular dementia and frontotemporal dementia; these limitations are given little patentable weight because they are considered preamble or intended use of a composition.
It is respectfully pointed out that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish from each other. If the prior art structure is capable of performing the intended use, it then meets the claim. In a claim drawn to a process of making, the intended use must result in a manipulative difference as compared to the prior art. See In re Casey, 152 USPQ 235 (CCPA 1967) and In re Otto, 136 USPQ 458,459 (CCPA 1963). Thus, the intended use of a composition claim will be given little patentable weight.
It is further respectfully pointed out that a preamble is generally not accorded any patentable weight where it merely recites the purpose of a process or the intended use of a structure, and where the body of the claim does not depend on the preamble for completeness but, instead, the process steps or structural limitations are able to stand alone. See In re Hirao, 535 F.2d 67, 190 USPQ 15 (CCPA 1976) and Kropa v. Robie, 187 F.2d 150, 152, 88 USPQ 478, 481 (CCPA 1951). See MPEP 2111.02.

Response to Arguments
The Applicant argues “Bhyrapuneni et al. only discloses the name "SUVN-502." It neither discloses the chemical formula nor chemical structure of SUVN-502. Most importantly, Bhyrapuneni et al. does not disclose the claimed pure 5-HT6 receptor antagonist 1-[(2-Bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole as claimed in claims 1 and the further depending claims. Also, the specification of the subject application does not refer to any compound, let alone any claimed compounds, as "SUVN-502."
This is not found persuasive.  As stated in the prior Office action, SUVN-502 is the dimesylate monohydrate of the instantly elected 5-HT6 receptor antagonist.  It is not required that the prior art disclose the instantly claimed compound in haec verba, so long as it discloses it.  The Applicant should be familiar with the synonyms of the components of the Applicant’s claimed invention, especially considering that cited prior art is work from the instant assignee and shares several of the instant inventors.
For the sake of convenience the Examiner is including herein evidence that the cited compound and the instant election are the same compound.  Nirogi et al. (Ramakrishna Nirogi, Development and validation of sensitive LC–MS/MS method for thequantification of SUVN-502 and its metabolite and its application forfirst in human pharmacokinetic study, Journal of Pharmaceutical and Biomedical Analysis 145 (2017) 423–430) evidences that SUVN-502 is 1-[(2-Bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole dimesylate monohydrate (i.e. the elected species and claimed compound; see, for example, 2.1. Chemicals on pg. 424) and discloses the following structure for said compound (i.e. the same as in the instant 

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Thus, the disclosure of Bhyrapuneni et al. anticipates the instant claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 32-34 and 36-39 are rejected under 35 U.S.C. 103 as being unpatentable over Bhyrapuneni et al. (Bhyrapuneni et al., THE 5-HT6 ANTAGONIST SUVN-502 POTENTIATES THE EFFECTS OF ACETYLCHOLINESTERASE INHIBITORS ON EXTRACELLULAR ACETYLCHOLINE LEVELS AND IN ANIMAL MODELS OF COGNITION, Alzheimer’s & Dementia, Volume 11, Issue 7S_Part_10, Pages: P456-P500, July 2015; of record) as applied to claims 1-8, 29-31, and 35 above, in view of Ramakrishna et al. (WO 2004/048330 A1; of record), and further in view of the donepezil prescribing information (hereinafter the “donepezil insert”; revised 2012; of record).
The instant claims are generally drawn to a composition of 35-200, 75-150, or 200-300 mg of 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-
Bhyrapuneni et al. discloses as above and further discloses that SUVN-502 produced synergistic effects in combination with cholinesterase inhibitors, such as donepezil, in object recognition tasks, thus indicating potential use in treating acetylcholinesterase-administered Alzheimer’s disease patients and that the combination may be beneficial in the treatment of cognitive deficits associated with Alzheimer’s disease.
Bhyrapuneni et al. does not specifically disclose the instantly claimed dosages.
Ramakrishna et al. discloses the treatment of cognitive deficits, such as Alzheimer’s disease (see, for example, claim 16, and the whole document), comprising the administration of 1-(2-bromobenzenesulfonyl)-5-methoxy-3-(4-methylpiperazin-1-ylmethyl)-1H-indole (i.e. the instant election; see, for example, claim 2), and further teaches that the compounds disclosed therein can be administered in any amount from 0.1-200 mg per dose, 1 to 4 times per day (see, for example, pg. 37 lines 30-33) which should be adjusted as needed and appropriate (see, for example, pg. 36 lines 22-26).
The donepezil insert discloses that donepezil for the treatment of Alzheimer’s disease (see throughout the document) is available and used in three common dosages, 5, 10, and 23 mg (i.e. the same as instantly claimed; see, for example, DOSAGE AND ADMINISTRATION on the first page).
It would have been obvious to one of ordinary skill in the art to treat cognitive deficits, such as Alzheimer’s disease, with the claimed amounts of the claimed compounds.
6 receptor antagonists were known, and that they were known to need to be adjusted for use across a wide range of doses which encompass the instant doses, and that donepezil treatments for Alzheimer’s were already known to use the claimed doses.  One of ordinary skill would have adjusted the doses of the elected 5-HT6 receptor antagonist and acetylcholinesterase inhibitor in the method of Bhyrapuneni et al. (i.e. the instant compounds) during the routine experimentation and optimization of the method of treating cognitive deficits, and would have done so with a reasonable expectation of success in making an improved method of treating cognitive deficits such as Alzheimer’s disease.
Further, those of skill in the art understand that dosing needs to be adjusted, and where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages; Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382. 

Response to Arguments
The Applicant argues “For the same reasons articulated above, Bhyrapuneni et al. fails to disclose the pure 5-HT6 receptor antagonist 1-[(2-Bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyl)methyl]-1H-indole as claimed. Therefore, 
This is not found persuasive.  As discussed above, the prior Office action does, in fact, anticipate the argued claims and composition of the 102 rejection.
The Applicant argues “even assuming Bhyrapuneni et al. did disclose the pure 5-HT6 receptor antagonist, a person of ordinary skill in the art would not look to combine the cited references to arrive at the present claims. Ramakrishna et al. discloses substituted indole derivatives having serotonin receptor affinity along with the compositions containing them. However, the subject claims are for the synergistic double combination of pure 5-HT6 receptor antagonists and acetylcholinesterase inhibitors. Ramakrishna et al. is silent on said synergistic combination. The Donepezil Insert teaches donepezil and its use in the treatment of Alzheimer's disease along with its approved therapeutic doses. It fails to disclose the combination of donepezil with 5-HT6 receptor antagonist.”
This is not found persuasive.  With respect to the synergy, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Further, as stated in the prior Office action, and restated above, the combination of the claimed active agents is disclosed by Bhyrapuneni et al., and any argument drawn to synergy would have been appropriately addressed by the anticipation therein.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Arguing a limitation that a lone reference lacks, which was taught by one or more of the additional cited references, is not persuasive.
The Applicant argues “The pure 5-HT6 receptor antagonist in combination with an acetylcholinesterase inhibitor of the subject claims showed surprising and synergistic effect as shown in Figures la to 1e, 3a, 4a and 5 (See Examples 5, 7 and 8 of the instant application)”; the amounts argued in said figures and examples are, e.g., 0.3, 0.5, 1, and 3 mg/kg p.o. of the 5-HT6 receptor antagonist and 0.05, 0.3, and 1 i.p. or s.c. of donepezil.  The argued amounts are either below the claimed amounts (i.e. the Examiner calculates that 0.3 mg/kg, p.o., of SUVN-502 in a rat is equivalent to about a 2.6 mg dose in a 60 kg human, which is far below the claimed amounts of 35-200, 75-150, or 200-300 mg) or are anticipated by the prior art (i.e. Bhyrapuneni et al. discloses the administration of 3 mg/kg, p.o., of SUVN-502 to a rat, as argued in the instant examples).
Regarding the establishment of unexpected results or synergism, a few notable principles are well settled.  The Applicant has the initial burden to explain any proffered data and establish how any results therein should be taken to be unexpected and significant.  See MPEP 716.02 (b).  It is the Applicant’s burden to present clear and convincing factual evidence of nonobviousness or unexpected results, i.e., side-by-side comparison with the closest prior art in support of nonobviousness for the instant 
In the instant case, the argued amounts are either anticipated by the prior art (e.g. several of the argued and exemplified amounts are those disclosed by Bhyrapuneni et al.) and/or are outside the instantly claimed ranges (e.g. several of the argued and exemplified amounts are significantly below the higher ranges claimed), and are therefore not commensurate in scope.
For the above stated reasons, said claims are properly rejected under 35 U.S.C.103(a).  Therefore, said rejections are adhered to.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
s 1-8 and 29-39 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8, 10-15, and 20-40 of copending Application No. 16/097,752. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims encompass the instant claims, and dependent claim(s) anticipate the instant claims.  For example, copending claim 11 is drawn to a combination comprising 1-[(2-bromophenyl)sulfonyl]-5-methoxy-3-[(4-methyl-1-piperazinyi)methyl]-1H-indole dimesylate monohydrate, donepezil hydrochloride and memantine hydrochloride.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
The Applicant argues “The claims of the '752 application are drawn to a "triple combination of pure 5-HT6 receptor antagonist, an acetylcholinesterase inhibitor and NMDA receptor antagonist". However, the current claims are generally drawn to a "double combination of pure 5-HT6 receptor antagonist and acetylcholinesterase inhibitors" which is different from the '752 application.”
This is not found persuasive.  It is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  The instant claims are drawn to a composition comprising two components, i.e. the claims use open language so there is nothing to limit the use of additional agents, active or otherwise.

This is not found persuasive.  The instant claims do nothing to exclude additional active agents, so the copending claims disclosure of, for example, the instant 5-HT6 compound, donepezil, and an additional agent anticipate the instant claims.

Conclusion
Claim(s) 11-15 are cancelled.  Claim(s) 9, 10, 16-28, and 40-43 have been withdrawn.  Claim(s) 1-8 and 29-39 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627